Ba

La

fd
fs.

a]
A

Case 2:19-cv-00663-KJM-DB Document 22 Filed 09/30/19 Page 1 of 1

Mark Aussieker

8830 Olive Ranch Lane
Fair Oaks, CA 95628
Phone: 916-705-8006
aussieker|(@gmail.com

in pro per
UNITED STATES DISTRICT COURT
CASTERN DISTRICT OF CALIFORNIA
Mark Aussieker No. 2:19-ev-00663-MCE-DB
Plaintiff{s),
JOINT STIPLLATION OF
Vv. DISMISSAL

JEREMY LENZ, FORMULA
FUNDING

Defendani(s)

 

 

 

IT IS HEREBY STIPULATED by and between the parties to this action through their

designated counsel that the above-captioned action be and hereby is dismissed with prejudice

pursuant to Rule 41(aj(1 (AG), Hp Oop

DATED: September 26, 2019 Plaintiff Mark Aussieker,
Dated: September 26, 2019 /s/ Vik Chaudhry
Vik Chaudhry

Attorney for the Defendants
FORMULA 5 CAPITAL, INC.
and JEREMY LENZ

 
